451 F.2d 600
UNITED STATES of America, Plaintiff and Appellee,v.Norman Frederick Eugene BEST, Appellant.
No. 71-2260.
United States Court of Appeals,Ninth Circuit.
Dec. 17, 1971.

William L. Hanson, Seattle, Wash., for appellant.
Dean C. Smith, U. S. Atty., Robert S. Linnell, Asst. U. S. Atty., Yakima, Wash., for plaintiff-appellee.
Before CHAMBERS, MERRILL and KILKENNY, Circuit Judges.
PER CURIAM:


1
The appeal in this selective service case is dismissed as legally frivolous.  The charge was failure to register.


2
We reach our conclusion on the basis of examination of the record, supplemented by counsel's statement that appellant desires to abandon the appeal.


3
The mandate will issue forthwith.